Name: Commission Directive 83/201/EEC of 12 April 1983 establishing exceptions from Council Directive 77/99/EEC for certain products which contain other foodstuffs and only a small percentage of meat or meat product
 Type: Directive
 Subject Matter: agricultural policy;  foodstuff;  food technology
 Date Published: 1983-04-28

 Avis juridique important|31983L0201Commission Directive 83/201/EEC of 12 April 1983 establishing exceptions from Council Directive 77/99/EEC for certain products which contain other foodstuffs and only a small percentage of meat or meat product Official Journal L 112 , 28/04/1983 P. 0028 - 0030 Finnish special edition: Chapter 3 Volume 16 P. 0079 Spanish special edition: Chapter 03 Volume 27 P. 0157 Swedish special edition: Chapter 3 Volume 16 P. 0079 Portuguese special edition Chapter 03 Volume 27 P. 0157 *****COMMISSION DIRECTIVE of 12 April 1983 establishing exceptions from Council Directive 77/99/EEC for certain products which contain other foodstuffs and only a small percentage of meat or meat product (83/201/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (1), and in particular Article 8 thereof, Whereas it may be decided in accordance with the procedure laid down in Article 18 of Directive 77/99/EEC that some provisions of that Directive shall not apply to certain products which contain other foodstuffs and only a small percentage of meat or meat products; Whereas the percentage of fresh meat or meat product in products which contain other foodstuffs and only a small percentage of meat or meat product must be determined as a ratio of ingoing fresh meat or meat product to the final product; whereas, for certain products which contain other foodstuffs and only a small percentage of meat or meat product and which are dehydrated or concentrated at the production stage and ready to eat meals, the final product for this calculation is the product ready for use after preparation in accordance with the manufacturers instructions for use; Whereas, after taking into account the nature and the composition of the products, exceptions may be allowed for certain products; Whereas these exceptions may only relate to the conditions for approval of establishments as laid down in Chapter I of Annex A, the inspection requirements described in Chapters IV and V of Annex A, and the requirements for a health marking and health certificate as laid down in points 9 and 10 of Article 3 (1) of Directive 77/99/EEC; whereas, notwithstanding the provisions of this Directive, Member States must ensure that products which contain other foodstuffs and only a small percentage of meat or meat product intended for intra-Community trade are wholesome products prepared from fresh meat or meat products within the meaning of Directive 77/99/EEC; Whereas products which contain other foodstuffs and only a small percentage of meat or meat product are manufactured either in establishments producing this type of product exclusively or in establishments producing, in addition to the abovementioned type of product, also meat products and/or other foodstuffs which do not contain meat or meat product; whereas these types of products can be prepared in separate parts of the same establishment; Whereas establishments producing products which contain other foodstuffs and only a small percentage of meat or meat product, which fully comply with the provisions of Directive 77/99/EEC, must be allowed to avail themselves of the exceptions referred to in Article 8 (1) (c) of that Directive; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive lays down which provisions of Directive 77/99/EEC shall not apply, pursuant to Article 8 thereof, to certain products which contain other foodstuffs and only a small percentage of meat or meat products. Article 2 Products which contain other foodstuffs and only a small percentage of meat or meat products shall mean products with not more than 10 % (w/w) of ingoing meat or meat product in relation to the final product ready for use after preparation in accordance with the manufacturers instructions for use. Article 3 For approval of establishments manufacturing products which contain other foodstuffs and only a small percentage of meat or meat product: 1. The conditions laid down in Annex A, Chapter I of Directive 77/99/EEC shall only concern that part of the establishment where fresh meat or meat product is received, stored, handled and incorporated in the meat products and/or products which contain other foodstuffs and only a small percentage of meat or meat product, and where these products are processed and stored. 2. (a) In cases where the producer only uses products which have undergone complete treatment for the preparation of products which contain other foodstuffs and only a small percentage of meat or meat product, the competent authority may decide that the refrigeration rooms referred to under Annex A, Chapter I, paragraph 1 (a) (i) of Directive 77/99/EEC are not required. (b) Provided that there is no deleterious effect on the fresh meat and meat products, the same room may be used for the operations to be carried out in separate rooms referred to in Annex A, Chapter I, paragraph 2 (a), (b), (c), (d), (e), (g) and (h) of Directive 77/99/EEC. The exceptions under (a) and (b) apply only to that part of the establishment producing products which contain other foodstuffs and only a small percentage of meat or meat product. 3. If the establishment also manufactures other food products which do not contain meat or meat product, the rooms referred to in Annex A, Chapter I, paragraph 1 (c), (e), (i), (l), (n) and (o) and installations of (f), (g), (h) and (k) of Directive 77/99/EEC, which are required for products mentioned in Article 1 of this Directive, may be in common with the rooms and installations for the manufacture of the other food products which do not contain meat or meat product. However, the competent authority referred to under (6) in Article 3 (1) of Directive 77/99/EEC shall have access to these rooms and installations. 4. Member States shall ensure that the veterinary approval number of establishments or these parts of the establishments approved in accordance with this Directive is preceded by the figure 8 followed by a hyphen (i.e. '8-'). 5. The veterinary approval number of establishments which fully comply with the provisions of Directive 77/99/EEC, may be preceded by the figure 8 followed by a hyphen (i.e. '8-') for the purpose of intra-Community trade in the products covered by this Directive. Article 4 For products which contain other foodstuffs and only a small percentage of meat or meat product, Annex A, Chapter IV of Directive 77/99/EEC shall apply; however, for the purposes of paragraph 22, the competent authority shall decide upon the periods during which supervision shall be carried out. For this purpose the competent authority shall take into account the periods during which fresh meat or meat products and products which contain other foodstuffs and only a small percentage of meat or meat product are introduced, stored, handled and prepared in the establishments and the supervision shall only apply to the part of the establishment approved in accordance with this Directive. The producer shall declare to the competent authority the periods during which fresh meat or meat products and products which contain other foodstuffs and only a small percentage of meat or meat product are introduced, stored, handled and prepared in his establishment. Article 5 1. For establishments producing products which contain other foodstuffs and only a small percentage of meat or meat product, the health certificate provided for under (10) in Article 3 (1) of Directive 77/99/EEC shall not be required for these products if the health mark is completed by prefixing the number 8 followed by a hyphen (i.e. '8-') before the approval number of the establishment. 2. Member States shall inform the other Member States and the Commission of establishments making use of the provisions of paragraph 1. Article 6 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1984 and shall forthwith inform the Commission thereof. Article 7 This Directive is addressed to the Member States. Done at Brussels, 12 April 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 85.